DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March, 2022 has been entered.  However, applicants have provided no arguments or any amendments in this filing. 

Election/Restrictions
Applicants elected group I (method of making) without traverse in the reply filed on 11 June, 2021.

Claims Status
Claims 1-13 are pending.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

first rejection
Claims 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al (Int. J. Pept. Res. Ther. (2011) 17 p337-342, cited by applicants) in view of Johansson et al (J. Comb. Chem. (2000) 2 p496-507) and Thakkar et al (ACS Comb. Sci. (2013) 15(2) p120-120).

	Claims 1, 2, and 13 are drawn to the synthesis of cyclic peptides.

	Milton et al discuss the synthesis of PMX205, which reads on formula A where R3=-CH=CHPh (abstract).   The prior art synthesis of this peptide has low yields, in both the linear assembly and the cyclization step (abstract).  Between the D-cyclohexylalanine and ornithine deprotection steps, there was a large loss of product; one of the methods of overcoming this was to change the cyclization step from linking the side chain of ornithine and the C-terminus of the peptide to the bond between the cyclohexylalanine and the proline and to use a bulkier resin (p338, 1st column, 2nd paragraph).  During the synthesis, the Trp and Arg amino acids were side chain protected (p339, 1st column, 2nd and 3d paragraphs).  Cyclization was performed in solution at high dilution (p339, 2nd column, 2nd paragraph).
	The difference between this reference and the instant claims is that this synthesis has the resin on a different part of the molecule and uses solution rather than on-bead cyclization.
	Johansson et al discusses solid phase synthesis with the amines of the free amino acids reacted to the carboxylate on the resin bound peptide (title).  This N to C coupling has lower epimerization than the same synthesis conducted in the normal C to N direction (p496, 2nd column, 1st paragraph).  Silicon esters were used as C-terminal protecting groups because of the simplicity of that system (p497, 1st column, 2nd paragraph).  The starting point for the synthesis of the protected amino acids was an amino acid protected at both the N-terminus and the side chain (Boc protecting group at the N-terminus); the N-terminal protecting group was removed and the C-terminal protecting group added, without disturbing the side chain protecting group (p497, 1st column, 3d paragraph, continues to 2nd column, 1st paragraph).  Optimizing the coupling agent led to lower levels of racemization, probably due to the material reacting more quickly (p500, 2nd column, 3d paragraph), rendering obvious attempting different coupling reagents.  This is a facile process for the synthesis of short peptides (6 residues or less) that are C-terminally modified (p502, 1st column, 2nd paragraph).  This reference discusses the advantages of binding the peptide to the resin at the N-terminus, and discusses how to synthesize appropriate protected amino acids.
	Thakkar et al discuss cyclization efficiency (title).  On bead cyclization was conducted using PyBOP and DIPEA in DMF, after removal of the allyl protecting group on the C-terminus (9th page, 2nd paragraph).  Compared to solution phase cyclization, the on bead cyclization ran with similar efficiency but was more likely to run to completion and had lower levels of dimerization side products (6th page, 2nd paragraph).  This reference teaches the superiority of on-bead cyclization vs. solution phase.
	Milton et al teaches a significant side reaction between the addition of cyclohexylalanine and the addition of ornithine, and suggests coupling the ring in a different location.  There are a total of 5 positions the ring can be closed at (Orn-Arg, Orn-Pro, Pro-cha, cha-Trp, and Trp-Arg), and one of these, (Orn-Arg) has been demonstrated to work poorly.  Therefore, it would be obvious to try the various positions for cyclization to find the one that gives the best yield.  As this is merely a change in the order of the reaction steps, which is considered mere optimization, an artisan in this field would attempt this trial with a reasonable expectation of success.
	Furthermore, it would be obvious to grow the peptide attached to the N-terminus, to reduce epimerization, as discussed by Johannson et al.  As Johnson et al teach this is a facile way to generate peptides with C-terminal modification (such as cyclization), an artisan in this field would attempt this process with a reasonable expectation of success.
	Finally, it would be obvious to cyclize the peptides on resin, as Thakkar et al teach that this gives better yields and fewer side products.  As the authors of this paper used a combinatorial approach to examine the effects of these modifications over a large number of sequences, an artisan in this field would attempt this modification with a reasonable expectation of success.
	Milton et al, Johannson et al, and Thakkar et al together render obvious a sequence resin-Orn(Pro-cha-Trp-Arg) and cyclizing via reaction of the Orn carboxyl with the Pro amine.  Milton et al teaches protecting the side chains of the same amino acids that applicants have protected.  Thus, the combination of references render obvious claim 1.
	Thakkar et al use PyBOP and DIPEA in dimethylformamide for their cyclization reactions, rendering obvious claim 2.
	While none of the references mention 200g of peptide synthesized in one batch, differences in scale are not considered a patentable distinction (MPEP 2144.04(IV(A)).  Thus, the combination of references render obvious claim 13.
response to applicant’s arguments
	Applicants have not argued this rejection in this response.

second rejection
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al (Int. J. Pept. Res. Ther. (2011) 17 p337-342, cited by applicants) in view of Johansson et al (J. Comb. Chem. (2000) 2 p496-507), Thakkar et al (ACS Comb. Sci. (2013) 15(2) p120-120), Tien et al (SpringerPlus (2016) 5(400)) and Mergler et al (Bachem sales literature, 2005).

The teachings of Milton et al, Johansson et al, and Thakkar et al were given above, and will not be repeated here.  Please note that those references render obvious claims 1, 2, and 13.
The difference between the teachings of those references and the remaining claims is that the references do not discuss the chemistry involved in the protecting groups.
Tian et al discuss the synthesis of dipeptides (title).  A threonine with an allyl protecting group was needed for the synthesis; placing it onto the unprotected threonine would have also have reacted with the amine group, so that was first protected with Boc (2nd page, 1st column, 3d paragraph).  The Boc group was added using Boc anhydride, the allyl group added to the carboxyl group with allyl bromide, then the Boc group removed and the amine reacted to form the dipeptide (scheme 1, 3d page, top of page).  This reference discusses the chemistry used to form protecting groups.
Mergler et al is a discussion of solid phase peptide synthesis methodology (title).  For Boc protecting group strategies (the protecting group used in Johannson et al and Tian et al), allyl protecting groups are taught for protecting carboxylates and Fmoc protecting groups are taught for protecting amine side chains (table “side-chain protected Boc-amino acids” p70, bottom of page, continues to p71).  This reference teaches the commercially available protected amino acids with commonly used protecting groups.
Therefore, it would be obvious to use the allyl group as a C-protecting group, as both Thakkar et al and Tian et al teach this as a protecting group for this purpose.  As Mergler et al teach that this is a common protecting group in peptide chemistry, an artisan in this field would attempt this chemistry with a reasonable expectation of success.
Furthermore, it would be obvious to use the synthetic scheme of Tian et al to add the allyl group, as a simple substitution of one element (the unspecified method of Thakkar et al and Mergler et al) for another (the scheme of Tian et al) yielding expected results (the addition of an allyl group to the carboxyl group).  As this is fairly standard chemistry, an artisan in this field would attempt this process with a reasonable expectation of success.
Finally, it would be obvious to use the Fmoc protecting group chemistry on the side chain of the Orn residue, as Mergler et al teaches that this is a common protecting group for this chemistry.  As both Boc and Fmoc are extremely common in this field an artisan practicing it would use these protecting groups with a reasonable expectation of success.
Following the logic of Milton et al, Johansson et al, and Thakkar et al, the Orn is attached to the resin at the amine group.  The synthetic scheme of Tian has the side chain and the amine both protected, then reacted to protect the carboxyl group, rendering obvious claims 3 and 7.
Johansson et al and Tian et al both use Boc chemistry for the amine group.  Mergler et al render obvious using Fmoc for the side chain.  Both Thakkar et al and Tian et al use allyl for the carboxyl group, which Mergler et al also state is a common protecting group for that functional group.  Thus, the combination of references render obvious claims 4-6, 8, and 9.
Tian et al teaches forming an allyl group by reacting allyl bromide with the carboxyl group, rendering obvious claims 10 and 11.
To make the compound in the format as described by the combination of Milton et al, Johansson et al, and Thakkar et al will require the Orn residue to be reacted directly on the resin, then the Arg residue to the side chain of the Orn, then the Trp, followed by the cha, and the Pro residues, rendering obvious claim 12.
response to applicant’s arguments
	Applicants have not contested this rejection in this response.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658